    Case 18-28470        Doc 18     Filed 12/23/18 Entered 12/24/18 00:43:42                     Desc Imaged
                                    Certificate of Notice Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
       In re                                                Case No. 18−28470 jdl
                                                            Chapter 13


                                                            Adv. Proc. No.
       Latasha Chanta Tennial




       Debtor(s).

                    NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                            RE FORM, MANNER AND SERVING OF NOTICE



16 − Motion for Relief from Stay in RE: 4573 Fawn Hollow Cove, Memphis, TN 38141 with Certificate of Service
Filing Fee Due $181 Filed by Shilpini Burris on behalf of Travis Menk Bank of America, N.A., as serviced by Jack
O'Boyle & Associates (Attachments: # 1 Exhibit A) (Burris, Shilpini) on December 20, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on January 17, 2019 at 09:00 AM in the United States Bankruptcy Court, 200 Jefferson Ave,
Room 600, Memphis, TN 38103

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:

   All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                   Kathleen A Ford
                                                                   CLERK OF COURT

                                                                   BY: Barta Johnson
                                                                   _______________________________________

                                                                   Date: December 21, 2018
                                                                          [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
          Case 18-28470            Doc 18       Filed 12/23/18 Entered 12/24/18 00:43:42                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 18-28470-jdl
Latasha Chanta Tennial                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0651-2                  User: barta                        Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: ntchrgc2                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Latasha Chanta Tennial,   4573 Fawn Hollow,   Memphis, TN 38141-7707

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Jimmy E. McElroy    on behalf of Debtor Latasha Chanta Tennial jimmy_3780@hotmail.com
              Shilpini Burris     on behalf of Creditor Travis Menk Bank of America, N.A., as serviced by Jack
               O’Boyle & Associates shilpini.burris@brockandscott.com,
               wbecf@brockandscott.com;tnbkr@brockandscott.com
              Sylvia F. Brown    ecf@ch13sfb.com
              Travis Menk     on behalf of Creditor Travis Menk Bank of America, N.A., as serviced by Jack
               O’Boyle & Associates travis.menk@brockandscott.com, tnbkr@brockandscott.com,
               wbecf@brockandscott.com
              Travis Menk Bank of America, N.A., as serviced by Jack O’Boyle & Associates
               tnbkr@brockandscott.com
              U.S. Trustee    ustpregion08.me.ecf@usdoj.gov
                                                                                             TOTAL: 6
